Case: 20-40322     Document: 00516006715         Page: 1     Date Filed: 09/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    September 8, 2021
                                  No. 20-40322                         Lyle W. Cayce
                                Summary Calendar                            Clerk



   Gary Lee Landers,

                                                           Plaintiff—Appellant,

                                       versus

   Sherri Adelstein,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 4:19-CV-79


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Gary Lee Landers, Texas prisoner # 1906095, appeals the district
   court’s dismissal with prejudice of his 42 U.S.C. § 1983 complaint filed
   against Sherri Adelstein, the Clerk of Court for Denton County. In the
   complaint, Landers alleged that Adelstein denied him procedural due process


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40322       Document: 00516006715          Page: 2     Date Filed: 09/08/2021




                                     No. 20-40322


   and was deliberately indifferent to violating his constitutional rights by failing
   to timely forward to the Texas Court of Criminal Appeals (TCCA) his
   objections to the trial court’s findings on his state habeas application. On
   appeal, Landers argues that the district court erred in finding that he failed to
   identify a protected liberty interest; that the court erred in finding that
   Adelstein was not personally involved; that the court erred in finding he
   failed to state a claim of deliberate indifference; that the court denied due
   process during the resolution of the complaint; and that the court erred in
   determining Adelstein was entitled to absolute and qualified immunity.
            We review de novo a district court’s dismissal for failure to state a
   claim pursuant to Federal Rule of Civil Procedure 12(b)(6). In re Katrina
   Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007). “The grant of a
   motion to dismiss based on qualified immunity similarly is reviewed de
   novo.” Whitley v. Hanna, 726 F.3d 631, 637 (5th Cir. 2013). “To state a
   claim under § 1983, plaintiffs must allege two elements: first, that they were
   deprived of a right or interest secured by the Constitution and laws of the
   United States, and second, that the deprivation occurred under color of state
   law.” Doe v. Rains County Indep. Sch. Dist., 66 F.3d 1402, 1406 (5th Cir.
   1995).
            Landers’s challenge to the district court’s finding of absolute
   immunity is to no avail because he acknowledges the immunity finding was
   applied only to the extent he raised a claim Adelstein was acting under court
   order or at the discretion of a judge and that he raised no such claim. Landers
   failed to state a claim of the denial of a constitutional right because he did not
   show the denial of the opportunity to be heard in a meaningful manner. See
   Price v. City of Junction, Tex., 711 F.2d 582, 589 (5th Cir. 1983) (discussing
   nature of procedural due process claim).          The affidavit submitted by
   Landers’s son averred that a clerk confirmed the TCCA had reviewed the
   objections and had concluded that they did not alter the outcome of the



                                           2
Case: 20-40322      Document: 00516006715             Page: 3   Date Filed: 09/08/2021




                                      No. 20-40322


   proceedings. Accordingly, there is no indication that his objections were not
   considered by the TCCA.
          His assertions that Adelstein was not entitled to qualified immunity
   fail as he cannot establish the denial of a constitutional right. See Whitley, 726
   F.3d at 638 (stating that a plaintiff must show official violated constitutional
   right to overcome qualified immunity).            Likewise, because there is no
   violation of a constitutional right, Landers cannot show that Adelstein was
   deliberately indifferent to a violation of his constitutional rights. See Porter v.
   Epps, 659 F.3d 440, 446 (5th Cir. 2011) (establishing showing for supervisory
   liability). As the failure to show a violation of a constitutional right is
   dispositive, see Doe, 66 F.3d at 1406, it is unnecessary to address his argument
   regarding Adelstein’s personal involvement.
          Finally, the claim that the district court denied due process during the
   instant proceedings by failing to adequately review the affidavit from Charles
   is not supported by the record. The judgment of the district court is
   AFFIRMED.




                                           3